ACCEPTED
                                                                      06-15-00027-CV
                                                           SIXTH COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                                                                 6/10/2015 8:55:35 AM
                                                                     DEBBIE AUTREY
                                                                               CLERK



            06-15-00027-CV
                                                  FILED IN
                                           6th COURT OF APPEALS
         No.                                 TEXARKANA, TEXAS
                                           6/10/2015 8:55:35 AM
                                               DEBBIE AUTREY
                                                   Clerk

       In the Court of Appeals

        Sixth Judicial District

          Texarkana, Texas



In re STACEY DIANE SARTOR, Relator



PETITION FOR WRIT OF MANDAMUS

                Marianne Howland
                State Bar No. 24055693
                Glen Wietzel
                State Bar No. 24447704
                1940 Forest Ln.
                Garland. TX 7 5042
                TeI:214.288.1731.
                Fax: 214.853.5835
                mhowland@dfivcustody. com




                             Sartor lPetition for Writ of Mandamus
                                                        Pase 1 of11
Identity of Parties and Counsel

       The following is a list of all parties and all counsel who have appeared in

this maffer:

Relator: STACEY DIANE SARTOR

Attorneys for Relator    in the trial court: Marianne Howland,       1940 Forest Ln.,

Garland,   TX 75042,   State Bar No. 24055693 and Glen Wietzel, 1,94A Forest Ln.,

Garland, TX75042, State Bar No. 24047704.

Respondent: ERIC CLIFFORD

Attorney for Respondent in the trial court: N/A

Real party in interest: JASON SARTOR

Attorney for real party in interest in the trial court: Jennifer Gibo, 109 1" Street

SE, Paris, Texas 75460, State   BarNo. 24A32343.

Table of Contents

Index of Authorities                                                                   iv

PETITION FOR WRIT OF MANDAMUS                                                           I

I.    Statement of the Case                                                            4

II.   Statement of Jurisdiction                                                        4

ru.   Issues Presented                                                                 4

      Issue No. I

W.    Statement of Facts                                                               4
                                                   Sartor I Petition for Writ of Mandamus
                                                                               Page2 ofll
V.    Argument and Authorities

      A.        Standard of Review: Availabilitv of Mandamus Relief

      B.        Issue   No.   1: Respondent abused his discretion when he denied    Motion

      to Transfer Venue

Prayer

Certffication

Certificate of Service

APPENDICES: The following documents are attached                    to this petition     and

incorporated in it for all purposes.

Appendix   A:           Affidavit of STACEY DIANE SARTOR

Appendix B:Attached to this petition are the following documents:

       1. A certified copy of Defendant's             Notice of Motion and Motion to

Dismiss for Lack         of Personal Jurisdiction and Improper Venue, or, in             the

Alternative, to Transfer Venue.

      2.        A certified copy of the Order Denying the Motion to Transfer         signed

by Respondent.

Appendix C:Affidavit          of   Marianne Howland and Glen Wietzel with attached

exhibits: A and B.




                                                        Sartor lPetition for Writ of Mandamus
                                                                                        ofll
                                                                                   Page 3
Statement of the Case

        l.    The underlying suit is a suit to modiS. parent-child relationship, in

which Relator filed a motion to transfer venue.

        2.    Respondent denied Relator's motion to transfer venue on May 5,2415.

        3.    Respondent is ERIC CLIFFORD, Judge        of the 6rH Judicial District

Court of Lamar County, Texas, whose address is 119 N. Main St. Paris, Texas

75460,

Statement of Juris diction

        This Court has jurisdiction to issue a writ of mandamus under section 6 of

article V of the Texas Constitution and section 22.221(a) of the Texas Government

Code.

Issues Presented

Issue No. 1: Respondent abused his discretion and failed to perform his mandatory

ministerial duty when he denied Defendant's Notice of Motion and Motion to

Dismiss for Lack      of Personal   Jurisdiction and Improper Venue, or,          in   the

Alternative, to Transfer Venue.

Statement of Facts

        Relator, STACEY DIANE SARTOR, resides in Hunt County, Texas with

the children the subject of this suit. Relator has resided in Hunt County with the

children for more than six months. These facts are undisputed.
                                                  Sartor I Petition for Writ of Mandamus
                                                                              Page 4 of 1l
      JASON SARTOR resides in Kansas. It is undisputed that JASON SARTOR

resides in Kansas.

      None of the parties to this case reside in Lamar County, Texas.

      Relator timely filed Defendant's Notice of Motion and Motion to Dismiss

for Lack of Personal Jurisdiction and Improper Venue, or, in the Alternative, to

Transfer Venue. JASON SARTOR failed           to file a controverting affidavit in

response to the Motion to Transfer Venue. Respondent, Judge Eric Clifford, heard

the motion on March 20,2015 at 10:00 a.m. Respondent denied Relator's motion

even though Respondent had a mandatory ministerial duty to transfer the case to

Hunt Counfy, Texas, where the children the subject of this suit have resided for

more than six months.

      Respondent issued an Order Denying Motion to Transfer on May 5,2A15.

Relator requested Findings of Fact on May 29,2015. Respondent has not provided

his Findings of Fact.

Argument and Authorities

A.    Standard of Review: Availability of Mandamus Relief.

      Requisites of mandamus relief are a showing of (1) a legal duty to perform a

nondiscretionary act, (2) a demand for performance of a nondiscretionary act, and

(3) a refusal to perform after such demand was made. Erbs v. Bedard,760 S.W.2d

75A, 755 (Tex. App.--Dallas 1988) (orig proceeding). Mandamus relief is
                                                  Sartor I Petition for Writ of Mandamus
                                                                              Page 5 of 11
available when under the circumstances of the case the facts and law permit the

trial court to make but one decision--and the trial court has refused to make that

decision--and remedy by appeal to correct the ruling is inadequate. Proffer            v.


Yates,734 S.W.2d 671,673 (Tex. 1987) (otig. proceeding).

      Mandamus is available to compel mandatory transfer        in suits affecting   the

parent-child relationship. Proffer, 734 S.W.2d at 672; Arias v. Spector, 623
S.W.2d 312, 313 (Tex. 1981) (orig. proceeding). Transfer of a case to a county

where the child has resided for more than six months is a mandatory ministerial

duty under section 11.06(b) (now section 155.201) of the Texas Family Code.

Proffer,734 S.W.2d at 673. Parents and children who have a right under               the

mandatory venue provisions to venue in a particular county should not be forced to

go through a trial that is for naught. Proffer, 734 S.W.2d at 673. Justice demands

a speedy resolution of child custody and child support issues. Proffer, 734 S.W.2d

at 673.

B.    Issue   No. I

      Relator should be granted relief because the trial judge abused his discretion

in denying the motion to transfer venue. The trial judge failed to perform           his

mandatory ministerial duty to transfer the case to Hunt County, Texas.

Prayer

      Relator prays that this Court issue its writ of mandamus commanding the
                                                  Sartor I Petition for Writ of Mandamus
                                                                              Page 6 ofll
Venue..   ar; in the Alternative,   b   Tmnsfer Venue and ordering the trial cout to

grant Ei.rhrtor's Motion to Transfrr and transfcr tho case to Hunt Cornty, Texas.




                                           Law Office of ldarianrre Howland
                                           l94O ForestLn.
                                           Galan4 T]{75A42
                                           mhowland@dfl vurstody. oom




                                              Marianrre                  Glen Wietzel
                                              Stde Ear No.
                                              Attorney for Reldor

                                        Certificrtion

       I crl,rtiff that I have reviewed the above petition and have consluded that
ev€ry frH:ral statement inttrc petition is sryporhd by compe.tent evidenoe included

in the att:ar:hed app€ndix or record.




                                 Ccrtificnte of Seryice

      I rtrtiS that a tnre copy of this Petition for Writ of Mandamusi was served in

accordmrc,r:   with rule 9"5 ofthe Toffis Rules of Appellate Procsdurc on each parly

or tlrat pu'y's lEad cousel ss follou,s:


                                                        Srtor lP*ition for Writ cfllandrorus
                                                                                Pagc 7   ofll
accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party

or that party's lead counsel as follows:

Parfy: JASON SARTOR

Lead attorney: Jennifer Gibo

Address of service: 119   I't Street SE, Paris, Texas 75460

Method of service: via facsimile: 903-905-4966

Date of service: June 11. 2015

      A copy of this notice is being filed with the appellate clerk in accordance
with rule 25.1(e) of the Texas Rules of Appellate


                                           Marianne       land
                                           Glen Wietzel
                                           Attorneys for Relator




                                                      Sartor I Petition for Writ of Mandamus
                                                                                  Page 8 of 11
Apperul,x       l; Affidavit   of STACEY DIANE SARTOR

          li'[r\CHY DIAI-IE SARTOR app€ared in person beforc me today and $tated

under rurth:

          ulil'r nane is STACEY DIAtfE SARTOR I arn
                                                    above the age of eighteen

years of erge, and       I arr fully      competent to make this   atrdsvit I am the Relator in
this Pe{f :ilm for Writ of Mandamus. The              futs stafd in this atrdavit     are within my

persoruil linowlodge and are trus and corrccL

          I   lmve resided iil   ffifit   County wilh thc childrsn the subject ofthis suit sinc€

lvlay 20,1{,

          I lil,rd my Defendant's Notis€ of Motion and Mation to Dismiss for Lapk of

Persorurl .'ruisdic{ion and Improper Venue,                ffi, h the Altsrnntive, to      Tranefcr

Venne ,)n December 9,2014 end                  I appeared at the heurios on lvlareh 20, 2015 at
10:00 a,ru. Judge Eric Clifford did n'm take testimmy from IASON SARTOR on

this issut'. Iudge Eric Clifford vertally denied my motion and tfren iszued an order

dsnyiru;:rry motion on May 5, 2015.


                                                                      SARTOR


$IGNEll under oath before             mE on      O4{*nr      7-o tS

     ffiif:ffi
     flhT:ft:)3)
       \QF*ifYuv           Expres 10-30-2OtB
     fi                 'o.:E?,"':H:
                     Comm.
      w===ffi

                                                              $artor lPctition   frr Writ oflvfmdmw
                                                                                        Page   I ofl1
Appendix,B: This appendix contains the following:

        1.      A certified copy of the Motion to Transfer.

        2.      A certified copy of the Order Denying the Motion to Transfer        signed

by Respondent,

Appendix C Affidavit of Marianne Howland

        Marianne Howland appeared in person before me today and stated under

oath:

        "My name is Marianne Howland. I am above the age of eighteen years of

age, and     I am fully competent to make this affidavit. I am one of the attorneys
representing Relator, STACEY DIANE SARTOR"                in this Petition for Writ of

Mandamus. I am licensed to practice law in the state of Texas. I have thoroughly

reviewed the Court's file in this matter. The facts stated in this affidavit are within

my personal knowledge and are true and correct.

        "Attached to this affidavit are true and correct copies of the following

pleadings:

        Motion to Transfer Venue

        Order Denying Motion to Transfer Venue




                                                      Sartor lPetition for Writ of Mandamus
                                                                                Page 10 of11
sl(;\LD     unricr oarh befbre nle                   on ile
                                                         I      i t I it.r'
                                                                /   l.'t-     t L'l
                                                                                          't
                                                                                         -t/L
                                                                                                J   t   t'--'
                                                                                                          )


                                                         ' '1.,.                     'i     ''!
   s';ijili'Z           NANcY vALDEZ                     -t   i[ai        , -I IL/,.-,
                                                                             )i
  .ii,l}rr,.t:  f    lo,o'v Publtc. Slole of lexos
  -r;. /\.i S \4y Cornmrssion Expt'es
                                                         Notarl' Public. Sta/e ol'Texas                   )
   '4-r;;.. -. -'-\'
                        July 30, 2017




                                                                            Sartor i Petition tirr \\jrrt ,.-'t'\landarnr-rs
                                                                                                                Page   ll ofll
                                           1V912014 slr




                      RESPONSE TO FAMITY        tAW CITATION 83894
TO:

CLERK OF    rHECouRr                                      RESPONDTNG            I      ts )r
                                                                                          -r'rt
MARVTN ANN pArrERsoN                                      srAcEy DTANE T{-ts
                                                                            F ,             >t-
                                                                                            X)F
                                                                                       H    oEJ
                                                                                            a)?r
11e N, MAiN, ROOM 40s                                     3201 KARr Lr,r, e{ Srfi{          $s
PARTS, TX75460
                                                                                       ;
                                                                                      3",fr
                                                          GREENV|LLE,   rX   fi+O$; 6 #g
                                                                             $^F
DEFENDANT's NortcE oF MoTIoN AND MorroN To DrsMrss FoR r.ack on                   fl 3 af'Ia
PERSONAT IURTSDTCTION AND IMPROpER VENUE, OR, tN THE ATTERNATTVE, TO
TMNSFER VENUE

Thrs response is issued to the 6th District Court of Lamar County, Texas to be filed no later
than L0 o'clock A,M. of the Monday next after the expiration of twenty days after the date of
service of this citation, received NOVEMBER19,20L4 to the ORIGINAL PETITION lN
SUIT AFFECTING THE PARENT.CHITD RETATIONSHIP SEEKING MODIFICATION OF
OUT-OF-STATE ORDER filed in said court on October 23,2A014, numbered 83894, on
the docket of said court, and styled:

IN THE INTEREST OF

A.S, AND 1.S,,

MINOR CHILDREN



A copy of the ORIGINAL PETITION IN SUIT AFFECTING THE PARENT-CHltD
REIATIONSHIP SEEKING MODTFICATION OF OUT-OF-STATE ORDER accompanies this
response to citation, along with the NOTICE OF MOTION AND MOTION TO DISMTSS FOR
LACK OF PERSONAL f URISDICTION AND IMPROPER VENUE, OR, lN rHE
ATTERNATIVE, TO TRANSFER VENUE.



                            Respectfully

                            Stacey Diane Sartor, mother and primary conservator
NOTICE: THIS DOCUMENT

CONTAINS SENSITIVE DATA

                                             NO.83894

IN THE INTEREST OF

A.S. AND f .S.

CHILDRIN

                 DEFENDANT,S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK
oF PERSONAL JURTSDTCTiON AND IMPROPER VENLIE, OR, IN THE ATTERNATM, T0
TRANSFER VENUE

       TO PLAINTIFF IASON TRAVIS SARTOR AND ATTOURNEYS OF RECORD:

PLEASE TAKE N0TICE THAT on November 20,201,4, Stacey Dlane Sartor            will move to
dismiss the motion of f ason Travis Sartor on the grounds that the county in which he filed
lacks personal jurisdiction and the venue is improper.

The motion     will   be based on this Notice, the attached Memorandum of Points and
Authorities.

This motion is made in a timely response to the aforementioned Family Law Citation,

                                                            By: Stacey Diane Sartor
                                 MEMOMNDUM OF POINTS AND AUTHORITIES

            1,   The non-custodial parent requesting modification of out-oFstate order is a New
                 York resident, as mentioned in the attached court ordered divorce decree, section
                 13. Real Property Division, stating that Jason Travis Sartor's legal home of record is
                 306 Flower Ave E., Watertown, New York 1-360L, and that is where he shall return
                 after relief of military duty in Fort Riley, Kansas.

            o
                 Jason Travis Sartor and spouse Stephanie Sartor have stated that they never intend
                 to return to Texas in the relief of his duties to the military.



            3,   Lamar County is not home to fason Travis Sartor, nor his place of birth, nor the place
                 of birth or residency to any of the minor children in reference to this case


            4.   Stacey Diane Sartor, the custodial parent with shared minor children of Jason Travis
                 Sartor resides at3201, Kari Ln, Apt51.2, Greenville, Tx75402,and has lived here for
                 a   period greater than 6 months,

            5.   The minor children have never resided in the county of Lamar,


            6,   Originalhome state jurisdiction is New York, the place of birth of Jason Ryan Sartor,
                 and the location of shared realty with Jason Travis Sartor, Stacey Diane Sartor, and
                 minor chlldren during the divorce proceedings.

            7.   Hunt County is the proper venue for any further proceedings to this case, for that is
                 the legal residenry of the minor children.

            B, Any further information on tliis case should  be run by myself, Stacey Diane Sartor,
                 residing at320L Kari Ln. Apt 512, Greenville, Tx754O2.

                                                              Respects,
                                                              Stacey Diane Sartor




i
    i'"qr
I HEREBY CERTIFY THAT THE AFORESAID IS A TRUE
lryp CoRRECT COpy oN F|LE OR OF RECORD tN THE
t  1?l JUDICIAL
\'-ITI JUD|C|AL DISTRICT
                DtsTRtcT CqURT,
                         cguRT, LAMAR
                                |-AMABCO..
                                       CO., TX
srcNED AND SEAL-ED,THF:l_Dly or. \una
                                             _
                NOTICE: THIS DOCUMENT
                CONTAINS SENSITIYE DATA

                                                                                        NO.83E94

                IN THE INTEREST OF                                                             $       IN THE DTSTRTCT COURT
                                                                                               $
                A.N.S. AND J.R.S.                                                              $       6TH JUDICIAL DISTRICT
                                                                                               $
                CHILDREN                                                                       $       LAMAR COUNTY, TEXAS

                                       ORDER DENYING MOTION TO TRANSFER

                       On March 20,2015 the Court heard the Motion to Transfer filed by Stacey Diane Sartor,

                       The Court, after considering the pleadings and hearing the evidence and argument of

                counsel. finds that the Motion to Transfer should be denied.




                SIGNED on




                                                                                          JUDGE PRESIDING




                                                                                                                                      f
                                                                                                                               B ?-r
                                                                                                                               G+"    'art'i
                                                                                                                               -4 H.Q
                                                                                                                               +   jl_r
                                                                                                                                t  ,=7O
                                                                                                                               C'r 'Ep
                                                                                                                                    --I HEREBY CERNFT   fiATTHE AFORESAID IS A TRUE
aND.'CORRECT COPY ON F|LE OR OF RECORD tN THE
 tlt  ruorcrAl DrsTRtcT
lltgLJUDtctAL
 [             Dtsrntcr cquRT,
                        cqunT, LAMAJISO.,
                               r-AMAE-co., Tx
                                           TX
STGNED AND SEALqD TH|S   llonv    oNLIAA=_